MEMORANDUM **
Kamalpreet Singh Sidhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the- immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because it identified material inconsistencies between Si-dhu’s declarations and testimony that go to the heart of his asylum claim, including the name of the political group to which he claimed membership and whether he filed a complaint against the police. See Val-derrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001) (per curiam). Accordingly, we do not reach the issue whether the record supports the IJ’s finding that Sidhu also lacks an objective, well-founded fear of future persecution. See id.
Because Sidhu failed to establish eligibility for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See id.
We lack jurisdiction to consider Sidhu’s contention that he is entitled to relief under the Convention Against Torture because he failed to exhaust the issue. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.